DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 14-20.

Allowable Subject Matter
Claims 1, 4-8, 11-13, 21-23 are allowed.
The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: wherein the image sensing unit comprises a pixel circuit and a photosensitive unit formed on the semiconductor substrate, and wherein the pixel circuit comprises: a first well region and a second well region formed in the semiconductor substrate, the first well region comprising a first doping region and the second well region comprising a second doping region, wherein the first well region and the second well region having different semiconductor types: a first gate and a second gate on the first well region and the second well region: a first insulating layer on the first gate and the second gate: and a first source, a first drain, a second source and a second drain on the first insulating layer,  wherein the first source and the first drain are connected to the first doping region through via holes penetrating the first insulating layer,  wherein the second source and the second drain are connected to the second doping region through the via holes penetrating the first insulating layer wherein the first drain is connected to a second source electrode, and wherein the photosensitive unit comprises: a third 

The following is the reason for allowance of claim 4, pertinent arts do not alone or in combination disclose: wherein the distance sensing unit comprises: a resonate cavity in the semiconductor substrate; a first insulating layer on the resonate cavity; a piezoelectric layer on the first insulating layer; a second insulating layer on the piezoelectric layer; and a first drive electrode and a second drive electrode on the second insulating layer, wherein the first drive electrode and the second drive electrode are connected to the piezoelectric layer through via holes penetrating the second insulating layer respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhao (US Patent No. 6852565), Takahashi et al (US Pub No. 20030160887), Ha et al (US Pub No. 20060145213), Watanabe et al (US Pub No. 20070204697), Lin et al (US Pub No. 20160351787), Takahashi (US Pub No. 20070070230).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/Examiner, Art Unit 2895